PER CURIAM.
Wilma Fay Kiser seeks review of the Benefits Review Board’s decision and orders affirming the administrative law judge’s denial of her survivor’s claim for black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000) and denying reconsideration. Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm on the reasoning of the Board. See Kiser v. Clinchfield Coal Co., No. 02-0588-BLA (BRB Apr. 24, 2003, Oct. 15, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED